Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 1 is pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira (FERREIRA et al.; “Flavonoids from Artemisia annua L. as Antioxidants and Their Potential Synergism with Artemisinin against Malaria and Cancer;” Molecules; (29 April 2010); pp. 3135-3170; Vol. 15; <doi: 10.3390/moleculesl50563135).

Ferreira discloses a composition for treating malaria infection in a patient in need of treatment (composition for treating malaria infection in patients with malaria; page 3157, fourth paragraph; page 3158), comprising an Arteminsinin compound (Artemisinin; page 3158, first paragraph) and one or more bioflavonoid compounds ( A. annua flavonoids, bioflavonoid compounds; page 3158, first paragraph ).  Ferreira discloses combination of arteminsinin and quercetin (page 3145, paragraph). Ferreira discloses further comprising curcumin (curcumin; page 3153, third-fourth paragraphs).  Ferreira discloses that the artemisinin content of the leaves was 1.4% and that the tea made with 9.0 g of leaves provided 94.0 mg of artemisinin/patient/day (page 3155, fourth paragraph). Ferreira discloses that the bioavailability of artemisinin from tea or extracts in humans infected with malaria still needs to be investigated beyond the typical 5–7 days of treatment.
Ferreira does not disclose administering for at least 16 consecutive days.
It would have been obvious to one of ordinary skills in the art to administer artemisinin, quercetin and curcumin for at least 16 consecutive days for the treatment of malaria.  One would have been motivated to extend the treatment of malaria because it is recognized in the art that there should be investigated beyond the typical days of treatment for malaria, especially if the strain of malaria is resistant to certain compounds.  Additionally, it would have been obvious to optimize the days of treating a subject with malaria depending upon the severity and response to said treatment (for example: its take some subjects long to respond to medication than other subjects, giving rise to optimizing the duration of treatment) with a reasonable expectation of success.  
	With regards to the dosing of artemisinin, Ferreira discloses that content of the leaves was 1.4% and that the tea made with 9.0 g of leaves provided 94.0 mg of artemisinin/patient/day. The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or optimize the amount of artemisinin provided in the composition, according to the guidance provided by Ferreira, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claim 1 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627